UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1422


CECELIA D. WALTON,

                    Plaintiff - Appellant,

             v.

NORTH CAROLINA OFFICE OF STATE HUMAN RESOURCES; NORTH
CAROLINA DEPARTMENT OF HEALTH & HUMAN SERVICES, Disability
Determination Services; CHELCE VILLINES, US Secret Service Agent;
SHANNON GOODSON, Manager - Federal SSA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:20-cv-00066-SAG)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Cecelia D. Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cecelia D. Walton filed a complaint in the district court. After the district court did

not act on her complaint for three months, she filed a notice of appeal. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). Because there was no order from which Walton could

appeal, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2